Information Disclosure Statement
It is noted that the applicant has certified the most recent IDS filed 12/2/21 by the following statement, 
“. . . no item of information contained in the information disclosure statement was known to any individual designated in 37 CFR 1.56(c) more than three months prior to the filing of the information disclosure statement.”  
Yet, the applicant lists as one of the documents on the IDS, the PGPUB of the same and instant application that was assigned to the applicant’s application. The applicant was notified on 2/4/21 of the publication number in the Notice of Publication of Application in the instant prosecution history.  Since it is clear on the record that the PGPUB does not meet the certification, it is being crossed out. It is further unclear what is gained by the inclusion of a copy of the application being issued.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646